The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Derek Donahoe on 11/5/21.
The application has been amended as follows: 
A. 	claims 1-2, 4-10 are rejoined.
B.	claims 1 and 11 are amended as follow:
1.	(Withdrawn - Currently Amended)  A method for creating an implant jig for a surgical spinal procedure, the method comprising:
	receiving, at a computing device, a plurality of two-dimensional images of a patient’s vertebrae that is the subject of a spinal procedure;
	reformatting the two-dimensional images, via an identification of a plurality of portions of the patient’s vertebrae within the plurality of two-dimensional images, to approximate a true anatomical coordinate of the patient’s vertebrae;
	locating a plurality of mating shapes within the reformatted plurality of two-dimensional images of the patient’s vertebrae by receiving an indication, within the at least one of the plurality of two-dimensional images, a position of a first circular mating shape such that the first circular mating shape contacts a superior lamina, between a superior facet and a vertebral canal, on a first side of the patient’s vertebrae as illustrated in the at least one of the plurality of two-dimensional images, the first circular mating shape corresponding to a first tubular mating shape of the implant jig, the plurality of mating shapes corresponding to a plurality of mating shapes of an implant jig for use in implanting a pedicle screw into the patient’s vertebrae during the spinal procedure; and


11.	(Currently Amended)  A system for creating an implant jig for a surgical spinal procedure, the system comprising:
	a network connection for receiving a plurality of two-dimensional images of a patient’s vertebrae the subject of the spinal procedure, the plurality of two-dimensional images generated utilizing a magnetic-resonance imaging machine; and
	a computing device comprising;
		at least one processing device; and
	a non-transitory memory device in communication with the at least one processing device for storing one or more instructions that, when executed by the at least one processing device, cause the computing device to perform the operations of:
	reformatting at least a portion of the two-dimensional images, via an identification of a plurality of portions of the patient’s vertebrae within the plurality of two-dimensional images, to approximate an anatomical coordinate of the patient’s vertebrae;
	locating a plurality of mating shapes within the reformatted plurality of two-dimensional images of the patient’s vertebrae by receiving an indication, within the at least one of the plurality of two-dimensional images, a position of a first circular mating shape such that the first circular mating shape contacts a superior lamina, between a superior facet and a vertebral canal, on a first side of the patient’s vertebrae as illustrated in the at least one of the plurality of two-dimensional images, the first circular mating shape corresponding to a first tubular mating shape of the implant jig, the plurality of mating shapes corresponding to a plurality of mating shapes of an implant jig for use implanting a pedicle screw into the patient’s vertebrae during the spinal procedure;
	generating a milling program based at least on the placement of the mating shapes within the reformatted plurality of two-dimensional images of the patient’s vertebrae; and
	transmitting the generated milling program over the network connection to a milling device for milling the implant jig based at least on the generated milling program.

C.	claims 3, 14, 19-20 are cancelled.


The following is an examiner’s statement of reasons for allowance: the closest prior art examiner found was Frey et al. (US. 20170135706), wherein  Frey discloses the claimed invention except that locating a plurality of mating shapes within the reformatted plurality of two-dimensional images of the patient’s vertebrae by receiving an indication, within the at least one of the plurality of two-dimensional images, a position of a first circular mating shape such that the first circular mating shape contacts a superior lamina, between a superior facet and a vertebral canal, on a first side of the patient’s vertebrae as illustrated in the at least one of the plurality of two-dimensional images, the first circular mating shape corresponding to a first tubular mating shape of the implant jig, therefore the present invention is allowable over the prior art of Frey.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEH R BOLES/Primary Examiner, Art Unit 3775